                            United States District Court
                                      for the
                            Southern District of Florida

Edgar Perea, Plaintiff,                 )
                                        )
v.                                      )
                                        ) Civil Action No. 18-62136-Civ-Scola
The Seminole Tribe of Florida,          )
Robert Betz, Defendants.                )
                                        )

                          Opinion Order Remanding Case
       This matter is before the Court on an independent review of the record.
The Plaintiff Edgar Perea filed this three-count personal injury action in Florida
state court against the Seminole Tribe of Florida (the “Tribe”) and Robert Betz
(“Betz,” collectively the “Defendants”), a police officer for the Tribe. (ECF No.
1-2.) The Tribe was served with the complaint on July 19, 2018, and removed
the action to this Court on September 11, 2018, over seven weeks later. (ECF
No. 1.) In the notice of removal, the Defendants assert that removal is proper
under 28 U.S.C. § 1442(a)(1) 1 because this is an “action against a federal
agency or its employees.” (ECF No. 1 at p. 2.) The Defendants further argue
that “[t]he United States denies the claims and respectfully states that
jurisdiction of personal injury actions can only be brought against the United
States in United States District Courtland, [sic] under the Federal Tort Claims
Act.” (Id.)
       Because the United States is not a party to this action, the Court ordered
the Defendants to show cause as to why the case should not be remanded for
lack of subject matter jurisdiction. (ECF No. 8.) In response to that order, the
Defendants asserted that Betz was employed by the Tribe under a self-
determination contract between the Tribe and United States Department of the
Interior, was acting within the scope of that employment when the accident at
issue occurred, and is therefore a federal employee under the Indian Self-

1      That statute permits removal of actions pending in a state court against
“[t]he United States or any agency thereof or any officer (or any person acting
under that officer) of the United States or of any agency thereof, in an official or
individual capacity, for or relating to any act under color of such office or on
account of any right, title or authority claimed under any Act of Congress for
apprehension or punishment of criminal or the collection of revenue.” 28
U.S.C. § 1442(a)(1).
Determination and Education Assistance Act, 25 U.S.C. § 5321. (ECF No. 13 at
pp. 1-3 (arguing that “[i]ndividuals employed by Indian tribes pursuant to the
Indian Self-Determination and Education Assistance Act contractors are
deemed employees of the Bureau of Indian Affairs, a federal agency,” and citing
Colbert v. United States, 785 F.3d 1384, 1389-93 (11th Cir. 2015).)
       Defendants later moved to dismiss under the Federal Tort Claims Act,
(ECF No. 11), to which the Plaintiff responded and argued for remand, (ECF No.
18). The Court granted three enlargements of time for the Defendants to file a
reply brief in support of their motion to dismiss. (ECF No. 18, 20, 24.) In the
third request for enlargement, the Defendants sought thirty additional days, up
to November 28, 2018, “to present documentation to the Court on the issues of
whether the United States should be substituted as the defendant in this case
for Officer Betz,” and in doing so essentially admitted that the Defendants do
not know whether a federal officer is in fact a defendant to this case. (ECF No.
24 at p. 4 (“If the government determines that a [self-determination] contract
was in effect at the time of the accident and if a determination is made that
Officer Betz was acting within the course and scope of his employment as a law
enforcement officer under this contract, the United States Attorney may
execute a declaration certifying that Mr. Betz is deemed to be an employee of
the United States, acting within the course and scope of his employment at the
time of the accident. If such a certification is executed, the undersigned
Assistant U.S. Attorney, on behalf of the United States, would seek to
substitute the United States for Officer Betz as the defendant in this lawsuit.”)
(emphasis added; citations omitted).) A reply brief was not filed by that date,
and the Defendants did not seek a fourth extension of time to so file.
       Federal courts are obligated to conduct a preliminary examination of the
record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
(11th Cir. 2003). “The existence of federal jurisdiction is tested at the time of
removal,” Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95 (11th
Cir. 2008), and “[t]he burden of establishing subject matter jurisdiction falls on
the party invoking removal.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,
411-12 (11th Cir. 1999). “Indeed, all doubts about jurisdiction should be
resolved in favor of remand to state court.” Id. at 411; see also Russell Corp. v.
Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001) (“[T]here is a
presumption against the exercise of federal jurisdiction, such that all
uncertainties as to removal jurisdiction are to be resolved in favor of remand.”).
       The Defendants have not met their burden of establishing federal
jurisdiction in this case. The notice of removal ties federal jurisdiction in this
case to Betz’s status as a federal officer at the time of the underlying accident.
But this case was removed three months ago and the United States has not
substituted itself as the defendant and admits that it may never do so. (ECF
No. 24 at p. 4.) Federal subject matter jurisdiction is determined at the time of
removal, and the Defendants did not establish at that time—or in the three
months since—that Betz is a federal officer. Adventure Outdoors, 552 F.3d at
1294-95. On this record, the Court cannot find that federal officer jurisdiction
exists in this case. See Russell Corp., 264 F.3d at 1050 (“[T]here is a
presumption against the exercise of federal jurisdiction, such that all
uncertainties as to removal jurisdiction are to be resolved in favor of remand.”).
        In sum, the Court remands this case to the Florida state court. All
pending motions are denied as moot. The Clerk is instructed to close this
case and take all necessary steps to ensure prompt remand and transfer of this
file. All pending motions, if any, are denied as moot.
      Done and ordered in chambers in Miami, Florida, on December 4, 2018.




                                            Robert N. Scola, Jr.
                                            United States District Judge
